DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 53 is objected to because of the following informalities:  means is repeated in line 1 and 2.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 35, 38 and 41 are interpreted under 35 U.S.C 112(f).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the data entry module that is adapted to accept an entry of data describing the position of the visual aid and the calculation unit which is adapted to calculate the position of the individual electrodes relative to the patient's body and provide correction for the image creation algorithm unit calculation unit in claim 25.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the “data entry module,” paragraph 60 recites: “amended via the computing unit and/or a touch screen manually” which would constitute the acts for performing the claimed function for the “data entry module” and will be examined as so as well its equivalence. 
Regarding the “calculation unit”, the dotted box in fig. 8 that includes the current, analog-to-digital conversion, reconstruction matrix modifier, and the measurement & matrix operation depicts the calculation unit. Calculation unit will be examined as previously described.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are:” visual aid provides a means, which allows to measure or read” in claim 25, “said means comprise scales” in claim 42, and “calculating an EIT by means of an image creation algorithm” in claim 47.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-46 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation "a calculation unit" in line 7 and line 19. It is unclear if these are the same calculation unit or different. For examination purposes, they will be considered the same.
In addition, the limitation “the position indicator comprising scales along  longitudinal edge of the electrode array or a measuring tape” it is unclear if the scales are along a longitudinal edge of the electrode array or a measuring tape, or if the position indicators comprises either scales along a longitudinal edge of the electrode array or a measuring tape. For examination purposes, the second interpretation will be considered.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 25 recites the broad recitation “an entry of data describing the position of the electrode array” and the claim also recites “namely a value for belt displacement” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the position will be considered as a value for belt displacement.

	Regarding claim 36, the claim recites “the system according to claim 35”. However claim 35 has been canceled, so it is unclear which claim it is depending on. For examination purposes claim 36 will depend on claim 25.

Regarding claim 38, the limitation “the position indicator comprising scales along  longitudinal edge of the electrode array or a measuring tape” it is unclear if the scales are along a longitudinal edge of the electrode array or a measuring tape, or if the position indicators comprises either scales along a longitudinal edge of the electrode array or a measuring tape. For examination purposes, the second interpretation will be considered.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 25 recites the broad recitation “an entry of data describing the position of the electrode array” and the claim also recites “namely a value for belt displacement” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the position will be considered as a value for belt displacement.

Regarding claim 42, line 2 recites the limitation “a longitudinal edge”, however claim 38 recites the limitation “a longitudinal edge”, and is unclear if this is the same or a different longitudinal edge. For examination purposes, they will be considered the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 33, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., (US20100198101A1) in view Woo et al., (US20190038175A1), and in further view of Evans et al., (US20150005608A1) and Arad et al., (US20160100791A1).

Regarding claim 25, Song teaches a system for electrical impedance tomography (EIT) imaging for determining pulmonary function and/ or cardiac function, comprising ([0041] system is used for EIT of the lungs):
an electrode array for positioning on a patient and measuring an impedance distribution (fig. 2[0006] EIT 4 layer electrode array), which is configured to be connected to an EIT imaging system ([0017] the embodiments uses EIT)  comprising a calculation unit ([0050][0055] the hardware implementing the software calculating the 3D location of each marker or grid point for mesh modification); 
the electrode array (fig. 1) comprising at least one visual aid coupled to the electrode array for visually indicating a position of at least one electrode or an electrode pair ([0055] electrodes are marked with labels with a high contrast pattern and can be used for location measurement);
a calculation unit ([0050] firmware and hardware are used for computations);
wherein:
a module includes an entry of data describing the position of the electrode array ([0055] electrodes positions are tracked)
the calculation unit is adapted to calculate the position of the individual electrodes relative to the patient's body ([0055] location of each electrode is calculated[0056] the EIT electrodes are on the body, and would therefore the position would be relative to the patient’s body) and provide correction for an image creation algorithm, which converts the impedance distribution into images ([0055] the software calculates the 3D location of each marker or grid point for mesh modification [0056] the 3d torso model is integrated with the electrode positions and EIT and would change based on the electrode positions).
	However Song is silent regarding a belt structure, and a visual aid comprising a visual marker affixed at a fixed position on the electrode array to indicate a reference position on the belt structure.
	In the same measuring impedance field of endeavor, Woo teaches a belt structure ([0030] electrode belt), and a visual aid comprising a visual marker affixed at a fixed position on the electrode array to indicate a reference position on the belt structure ([0038] #40 displays are markers are formed from a plurality of colors and patterns, fig. 4C they are affixed to each electrode, the #40 displays are used for location measurements, and [0040] the sizes of the colors and patterns of the displays are known).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Song with the belt structure of Woo, as this would improve measurement accuracy at a low cost (see Woo Abstract).
However, the combination of Song and Woo are silent regarding a data entry module, the at least one visual aid providing a position indicator to indicate the position of the at least one visual aid with respect to a value for belt displacement on a patient's body, the position indicator comprising a measuring tape.
In the same electrode field of endeavor, Evans teaches the data entry module ([0050] user interface inputs, comprising touch screen, buttons, etc.), at least one visual aid providing a position indicator to indicate the position of the at least one visual aid with respect to a value for belt displacement on a patient's body ([0104] fig. 9 #901 harness comprises location indicators, such as a colored indicator allowing the wearer to position electrode assemblies, and the indicators include measurement lines, which belt displacement would be able to be calculated from.), the position indicator comprising a measuring tape ([0104] position indicators comprises measurement lines or a ruler).
It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Song as modified by Woo with the user interface inputs, position indicators, and ruler of Evans, as both inventions relate to electrodes being placed around the body, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a combination, and the results of Song as modified by Woo having a touch screen, colored position indicators with measurement lines, and rulers are reasonably predictable.
However the combination of Song, Woo, and Evans still is silent regarding accepting an entry of data describing the position of the electrode array.
However in the same electrode measurement field of endeavor, Arad teaches accepting an entry of data describing the position of the electrode array ([0245] the I/O unit accepts an input such as electrode configuration and/or electrode location).
It would have been obvious to one of ordinary skill in the art at the time to combine the system as recited by Song as modified by Woo and Evans with the system as taught by Arad, as inputting additional parameters can potentially minimize errors due to misfit between physical and computational shapes of a boundary of a tissue or organ (as seen in [0053] of Arad).

Regarding claim 26, Song as modified by Woo, Evans, and Arad teaches the system of 25, where Song further teaches wherein for the purpose of providing said correction, based on the data describing the position of the visual aid, a rotational deviation of the electrode array from a predefined position is taken into account ([0052]; specifically the landmark information used for alignment of the patient’s body coordinate frame. The landmark information would provide any rotational deviation in its data).

Regarding claim 27 Song as modified by Woo, Evans, and Arad teaches the system of 25, where Song further teaches wherein the data describing the position of the visual aid comprises information about deviation of the visual aid from a desired position of alignment with the characteristic feature of the patient’s body ([0052]; Specifically the reflective markers on the grid to give spatial information that provide useful landmark information and may also be exploited for alignment of the patient’s body coordinate frame).

Regarding claim 28, Song as modified by Woo, Evans, and Arad teaches the system of 25, where Song further teaches wherein, when the visual is adapted to be arranged at a circumference of a patient, the data describing the position of an aid comprises information about the position of the visual at a circumference of the patient ([0055] the markers would be on the surface of the patient, and therefore be at a circumference of the patient and the data would include the information at the circumference).

	Regarding claim 33, Song as modified by Woo, Evans, and Arad disclose the system of claim 25, but fails to explicitly disclose a graphical representation of the visual aid with respect to the patient’s body.
	However in the same impedance measuring field of endeavor, Woo teaches a graphical representation of the electrode array and the visual aid with respect to the patient’s body ([0039] 3D image is obtained [0040] 3D image is of the visual aids #40 displays of the electrode belt, and would include the #20 electrodes).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Song with the belt structure of Woo, as this would improve measurement accuracy at a low cost (see Woo Abstract).

Regarding claim 45, Song as modified by Woo, Evans, and Arad teaches the device of claim 25, but lacks a clear disclosure of the system wherein the data entry module may be attached to the belt like structure. 
However in the same electrode field of endeavor, Arad further teaches: the system wherein the data entry module may be attached to the belt structure (Fig 3. [0185] and [0187] the sleeve is a belt structure that has electrodes, and an electronic box [0188] the electronic box records measurements which are then transferred to an analysis unit for calculations ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the EIT system as taught by Song as modified by Woo, Evans, and Arad with the system as taught by Arad , as it would provide ease of handling for the electrode array. The motivation to do so would allow users to use the more compact device in a setting such as a home (see Arad [0062]).

Regarding claim 46, Song as modified by Woo, Evans, and Arad teaches the system of claim 25, but lacks a clear disclosure of the system wherein data entry module is a manual data entry module.
However in the same electrode field of endeavor, Evans teaches the data entry module is a manual data entry module ([0050] user interface inputs, comprising touch screen, buttons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Song as modified by Woo with the user interface inputs of Evans, as both inventions relate to electrodes being placed around the body, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a combination, and the results of Song as modified by Woo, Evans, and Arad having a touch screen are reasonably predictable.

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Song as modified by Woo, Evans, and Arad as applied to claim 25 above, and further in view of Grychtol et al., WO2015048917 (hereinafter “Grychtol”).

 Regarding claim 29, Song as modified by Woo, Evans, and Arad, discloses the system set forth above, but lacks a clear disclosure of the system wherein the data entry module further accepts an entry of data describing the position of the patient.
However in the same EIT field of endeavor, Grychtol teaches: the data entry module (pg. 8 line 4-5 input interface for data to be used by the data processor) further accepts an entry of data describing the position of the patient (pg. 12 line 12-13 position data is used as input)
It would have been obvious to one of ordinary skill in the art at the time to combine the system as recited by Song as modified by Holzhacker with the system as taught by Arad, as inputting additional parameters can potentially minimize errors due to misfits between physical and computational shapes of a boundary of a tissue or organ (as seen in [0053] of Arad).

Regarding claim 30, in the same field of endeavor, Song as modified by Woo, Evans, and Arad discloses the system set forth in claim 29, but lacks a clear disclosure of the data describing the position of the patient comprising information about the position of the patient with respect to gravity or with respect to a gravity vector.
However in the same EIT field of endeavor, Grychtol teaches: the system wherein data describing the position of the patient comprise information about the position of the patient with respect to gravity or with respect to a gravity vector (pg. 12 line 14-16; specifically the indicator of the gravity vector with the position of the patient)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the EIT system as taught by Song as modified by Woo, Evans, and Arad to include a visual representation such as the one taught by Grychtol. Both deal with visualizing an EIT imaging system. The motivation would be that it is commonly known that gravity is one of the key factors affecting the state of expansion of the lung tissue. As a result, including a gravity-dependent display of EIT images is key for correct interpretation (as seen in Grychtol pg. 12 line 5-7).

Regarding claim 31, Song as modified by Woo, Evans, and Arad teaches the system of claim 29, but lacks a clear disclosure of the system wherein data describing the position of the patient allows to define the position of a lying patient at as supine, prone, right lateral or left lateral position
However in the same EIT field of endeavor, Grychtol further teaches: the system wherein data describing the position of the patient allows to define the position of a lying patient at as supine, prone, right lateral or left lateral position (Figure 9; specifically the display shows the orientation of the patient’s body).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the EIT system as taught by Song as modified by Woo, Evans, and Arad to include a visual representation such as the one taught by Grychtol. Both deal with visualizing an EIT imaging system. The motivation would be to provide an EIT system in which image interpretation and correlation with anatomy is improved (see Grychtol page 7 line 6-7).

Regarding claim 32, Song as modified by Woo, Evans, and Arad teaches the system of claim 25, but lacks a clear disclosure of the system adapted to provide a superposed graphical representation of lung lobe contours including reference to their spatial orientation; and EIT image data provided by the calculation unit after correction.
However in the same EIT field of endeavor, Grychtol further teaches: the system is adapted to provide a superposed graphical representation of:
Lung lobe contours including reference to the spatial orientation (Figure 9; specifically the display of lung contours); and
EIT image data provided by the calculation unit after correction (pg. 34 line 9-14 and pg.37 claim 17 specifically the data processor outputting representation of reconstructed electrical properties and representation of EIT images based on various metrics).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify EIT system as taught by Song to include a graphical representation of lung lobe contours and EIT image data as taught by Grychtol. Both deal with visualizing the EIT imaging process. The motivation would be to provide an EIT system in which image interpretation and correlation with anatomy is improved (see Grychtol page 7 line 6-7).

Regarding claim 34, Song as modified by Woo, Evans, and Arad discloses the system as claim 25, but lacks a clear disclosure of the system wherein the system comprises a screen to illustrate the position of a visual aid on a ring around a graphical representation of the patient, wherein a graphical representation of the patient comprises information about the position of the patient.
However in the same field of endeavor, Grychtol teaches: the system wherein the system comprises a screen to illustrate the position of a visual aid on a ring around a graphical representation of the patient, wherein a graphical representation of the patient comprises information about the position of the patient (Figure 9; specifically the display showing the ring with a visual marker around the patient shows the position of the patient).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify EIT system as taught by Song to include a ring on the graphical representation of Grychtol. Both deal with visualizing the EIT imaging process. The motivation would be to provide an EIT system in which image interpretation and correlation with anatomy is improved (see Grychtol page 7 line 6-7).

Claim 36 is rejected under 35 U.S.C. as being unpatentable over Song as modified by Woo, Evans, and Arad as applied to claim 25, and in further view of Leonhardt et al., (US20040260167A1).

Regarding claim 36, Song as modified by Woo, Evans, and Arad teaches the system of claim 25, but fails to explicitly disclose data regarding of chest circumference.
However in the same electrode measuring impedance field of endeavor, Woo teaches data regarding chest circumference ([0010] circumference of target is calculated).
It would have been obvious to one of ordinary skill in the art at the time to modify the calculations of Woo with data regarding the circumference of the target, as this would improve measurement accuracy at a low cost (see Woo Abstract).
However Song as modified by Woo, Evans, and Arad as above still fails to explicitly disclose data regarding belt size.
In the same electrode belt field of endeavor, Leonhardt teaches data regarding belt size ([0021] the size of the belt is coded into the electrode belt).
It would have been obvious to one of ordinary skill in the art at the time to combine the data of Song as modified by Woo, Evans, and Arad with the data regarding belt size of Leonhardt, as both inventions relate to measuring impedance with electrodes attached to a belt, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to make such a combination, and the results of the data of Song as modified by Woo, Evans, and Arad including belt size are reasonably predictable.
However the combination of Song, Woo, Evans, and Arad as above still fails to explicitly disclose a data entry module accepting entries of data. 
In the same electrode measuring field of endeavor, Arad teaches a data entry module accepting entries of data ([0247] the I/O unit accepts input of other parameters);
It would have been obvious to one of ordinary skill in the art at the time to combine data used as seen in Song as modified by Woo, Evans, and Arad with the system as taught by Arad, as inputting additional parameters can potentially minimize errors (as seen in [0053] of Arad).

Claims 38 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Woo, and in further view Evans.

Regarding claim 38 Song teaches: a sensor device for electrical impedance tomography (EIT) imaging ([0041] system is used for EIT of the lungs), comprising: 
an electrode array for positioning on a patient and measuring an impedance distribution (fig. 2[0006] EIT 4 layer electrode array), which is connectable to an EIT imaging system comprising a calculation unit ([0050][0055]; Specifically hardware implementing the software calculating the 3D location of each marker or grid point for mesh modification);
wherein: 
the electrode array (Figure 2) contains at least one visual aid coupled to the electrode array for the purpose of visually indicating the position of at least a first electrode or electrode pair ([0052]; Specifically the external measurement devices including reflective markers or [0055]; Specifically the grid pattern and markers); and
the visual aid comprises a means to read or measure the position of the visual aid with respect to a characteristic feature of the patient's body ([0055]; Specifically the grid pattern and markers),
wherein a position indicator is provided in the form of:
scales ([0052] the reflective markers provided as a grid around the chest wall to provide spatial information about movement of the patient’s skeletal structure, and may be exploited for alignment).
However Song is silent regarding a belt structure, and a visual aid comprising a visual marker affixed at a fixed position on the electrode array to indicate a reference position on the belt structure.
	In the same measuring impedance field of endeavor, Woo teaches a belt structure ([0030] electrode belt), and a visual aid comprising a visual marker affixed at a fixed position on the electrode array to indicate a reference position on the belt structure ([0038] #40 displays are markers are formed from a plurality of colors and patterns, fig. 4C they are affixed to each electrode, the #40 displays are used for location measurements, and [0040] the sizes of the colors and patterns of the displays are known, meaning they can be used for reference).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Song with the belt structure of Woo, as this would improve measurement accuracy at a low cost (see Woo Abstract).
However the combination of Song and Woo is silent regarding the data entry module, a value for belt displacement, and wherein a position indicator is provided in the form of scales along a longitudinal edge of the electrode array
In the same electrode field of endeavor, Evans teaches the data entry module ([0050] user interface inputs, comprising touch screen, buttons, etc.), a value for belt displacement ([0104] fig. 9 “In some embodiments, harness 901 comprises location indicators, such as a coloured indicator, an identification spot, and/or the like, to allow the wearer to position electrode assembles 404 to the applicable location on the wearer's body. In other embodiments, harness 901 comprises measurement lines, a ruler, and/or the like to allow the wearer to measure distances between locations on harness 901. The location indicators and/or measurement lines may also allow different wearers to adjust the locations of electrode assemblies 404 on harness 901 depending on the wearer's body type and/or body traits” which belt displacement would be able to be calculated from), and wherein a position indicator is provided in the form of scales along a longitudinal edge of the electrode array ([0104] position indicators comprise measurement lines or a ruler and includes electrode assemblies).
It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Song as modified by Woo with the user interface inputs, position indicators, and ruler of Evans, as both inventions relate to electrodes being placed around the body, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a combination, and the results of Song as modified by Woo having a touch screen, colored position indicators with measurement lines, and rulers are reasonably predictable.

Regarding claim 40, Song as modified by Woo, and Evans teaches the device of claim 38, wherein Song further teaches: the sensor device wherein said scales provide a value for a deviation of the position of the visual aid from a desired or predetermined position of alignment of the visual aid with the characteristic feature of the patient's body ([0052]; Specifically the reflective markers on the grid to give spatial information that provide useful landmark information and may also be exploited for alignment of the patient’s body coordinate frame, which would include information of patient’s orientation [0055]the visual markers can be used as the markers of the grid sections).

Regarding claim 41, Song as modified by Woo, and Evans teaches the device of 38, wherein Song further teaches: the sensor device wherein the visual aid comprises means to align the visual aid with marks or characteristic features of the body of a patient ([0052]; Specifically the reflective markers on the grid to give spatial information that provide useful landmark information and may also be exploited for alignment of the patient’s body coordinate frame).

Regarding claim 42, Song as modified by Woo, and Evans teaches the device of 38, but is silent regarding said scales along a longitudinal edge of the electrode.
However in the same electrode field of endeavor, Evans teaches said scales are arranged along a longitudinal edge of the electrode array ([0104] position indicators comprise measurement lines or a ruler and includes electrode assemblies; rulers have scales along a longitudinal edge).
It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Song as modified by Woo, and Evans with the user interface inputs, position indicators, and ruler of Evans, as both inventions relate to electrodes being placed around the body, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a combination, and the results of Song as modified by Woo having a touch screen, colored position indicators with measurement lines, and rulers are reasonably predictable.

Regarding claim 43, Song as modified by Woo and Evans discloses the sensor device set forth in claim 38, but lacks a clear disclosure of the electrodes arranged in a sequence of spaced electrodes on or integrated in a belt-like structure. 
However in the same electrode impedance measuring field of endeavor, Woo teaches the sensor device wherein the electrodes are arranged in a sequence of spaced apart electrodes on or integrated in a belt-like structure (fig. 4C [0038] the #20 electrodes are spaced apart on a belt).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Song as modified by Woo and Evans as above with the belt structure of Woo, as this would improve measurement accuracy at a low cost (see Woo Abstract).

Regarding claim 44, Song as modified by Woo and Evans discloses the sensor device of claim 43, but lacks a clear disclosure of the sensor device wherein the electrodes are distributed along the longitudinal extension of the belt structure. 
However in the same electrode impedance measuring field of endeavor, Woo teaches wherein the electrodes are distributed along the longitudinal extension of the belt structure (fig. 4C [0038] the #20 electrodes are spaced apart on a belt, along the longitudinal extension of the belt structure).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Song as modified by Woo and Evans as above with the belt structure of Woo, as this would improve measurement accuracy at a low cost (see Woo Abstract).


Claims 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Arad.
Regarding claim 47, Song teaches: an electrical impedance tomography (EIT) imaging method, comprising: 
positioning and attaching an electrode array on a patient (Figure 2); 
measuring an impedance distribution ([0030]; specifically generating images of impedance distribution); 
 ([0052]; specifically the external measurement devices that provide physical information about the patient); and 
calculating an EIT image by means of an image creation algorithm taking into account the measured impedance distribution and patient specific data entries ([0052]; specifically the external measurement devices that provide physical information about the patient and [0055] ; specifically the software calculating the 3D location of each marker or grid point for mesh modification [0056] the 3D torso model is integrated with electrode positions and the EIT);
wherein the electrode array can be positioned on the patient in a plurality of ways and contains at least one visual aid coupled to the electrode array ([0024]; specifically EIT hardware may be arranged with various channel arrangements and [0055]; specifically the markers and grid pattern, which allows for: 
reading and entering patient specific data comprising information about the position of the visual aid with respect to a characteristic feature of a patient' s body ([0055] specifically the 3D location of each marker and grid pattern); 
and calculating the position of the individual electrodes relative to the patient's body and providing correction for the image creation algorithm ([0055]; specifically the software calculating the 3D location of each marker or grid point).
Song, discloses the method set forth above, but lacks a clear disclosure of providing a data entry module with patient specific data. 
However in the same field of endeavor, Arad teaches a data entry module with patient specific data ([0245]-[0247]; specifically the optional I/O unit as a part of the electronics unit).
It would have been obvious to one of ordinary skill in the art at the time to combine the elements as recited by Song with the elements as taught by Arad, as inputting additional parameters can potentially minimize errors due to misfit between physical and computational shapes of a boundary of a tissue or organ (as seen in [0053] of Arad).

Regarding claim 48, Song as modified by Arad teaches claim 47, wherein Song further teaches the method wherein for the purpose of providing said correction, based on the data describing the position of the visual aid, a rotational deviation of the electrode array from a predefined position is taken into account ([0052]; specifically the landmark information used for alignment of the patient’s body coordinate frame. The landmark information would be able to provide any rotational deviation in its data).

Regarding claim 49, Song as modified by Arad teaches claim 47, wherein Song further teaches the method wherein the information about the position of the visual aid comprises a value for the deviation of the position of the visual aid from a desired position of alignment of the visual aid with the characteristic feature of the patient's body ([0052]; Specifically the reflective markers on the grid to give spatial information that provide useful landmark information and may also be exploited for alignment of the patient’s body coordinate frame). 

Regarding claim 50, Song as modified by Arad teaches claim 47, wherein Song further teaches the method wherein the deviation of the position of the visual aid from a position of alignment with the characteristic feature of the patient's body is determined at the circumference of a patient (0052]; Specifically the reflective markers on the grid to give spatial information that provide useful landmark information and may also be exploited for alignment of the patient’s body coordinate frame [0055]; markers that used to track the shape of the torso, which would include the circumference of a patient, as well as the tracking the 3D location of each marker).

Regarding claim 51, Song discloses the method above, but lacks a clear disclosure of the patient specific data further comprise information about the position of the patient.
However in the same field of endeavor, Arad further teaches wherein the patient specific data further comprise information about the position of the patient ([0247]; specifically the input/out unit that can accept parameters affecting calculations).
It would have been obvious to one of ordinary skill in the art at the time to combine the system as recited by Song with the system as taught by Arad, as inputting additional parameters can potentially minimize errors due to misfit between physical and computational shapes of a boundary of a tissue or organ (as seen in [0053] of Arad).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Arad as applied to claim 51 above, and further in view of Grychtol.

Regarding claim 52, Song in view of Arad discloses the method as above, but lacks a clear disclosure of the method wherein data describing the position of the patient comprise information about the position of the patient with respect to gravity or with respect to a gravity vector.
However in the same field of endeavor, Grychtol teaches: the method wherein data describing the position of the patient comprise information about the position of the patient with respect to gravity or with respect to a gravity vector (pg. 12 line 14-16; specifically the indicator of the gravity vector with the position of the patient)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify EIT system as taught by Song and Arad to include a ring on the graphical representation of Grychtol. Both deal with visualizing the EIT imaging process. The motivation would be to provide an EIT system in which image interpretation and correlation with anatomy is improved (see Grychtol page 7 line 6-7).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Song as modified by Woo and Evans as applied to claim 38, in further view of Brunner et al., (US20130190577A1) .

Regarding claim 53, Song as modified by Woo and Evans teaches the device of claim 38, but fails to explicitly disclose, a value for a rotational deviation of the belt from a predefined position in a linear dimension along the chest circumference or in an angular dimension measured around a longitudinal body axis.
However in the same EIT belt field of endeavor, Brunner teaches a value for a rotational deviation of the belt from a predefined position in an angular dimension measured around a longitudinal body axis (fig. 1 [0064] rotational deviation of the belt can be measured as the angle between the gravity vector g and the belt, which would be measured around a longitudinal body axis “gc”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Song as modified by Woo and Evans with the angles from Brunner, as this modification would lead to an improvement of the images and related information obtained EIT (see Brunner [0074]).

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments on pg. 15 second paragraph of Applicant remarks regarding the displacement of the electrode array as a whole and pg. 16 second paragraph and third paragraph of Applicant remarks regarding how none of the cited documents teaches a displacement of the electrode array or a measurement of belt displacement have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has additionally argued that Song does not provide any hint to use a position indicator, because there is no motivation to explore the displacement of a belt or electrode array as a whole with respect to a specific characteristic feature of the patient's body. There is also no motivation to provide a scale along a longitudinal edge of the electrode array or a measuring tape, as there is no fixed electrode array. Song does not give any hint for compensation of such a displacement.
Examiner disagrees, as there would be motivation for modifying Song to include the limitations above. See the above 35 U.S.C. 103 rejections for further explanation of the motivations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793